           Case 1:21-cv-04300-LTS Document 5 Filed 07/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE RODRIGUEZ,

                                 Plaintiff,
                                                                  1:21-CV-4300 (LTS)
                     -against-
                                                               ORDER OF DISMISSAL
 UNITED STATES OF AMERICA, et al.,

                                 Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       By order dated May 24, 2021, the Court directed Plaintiff, within thirty days, to submit a

completed prisoner authorization for this court or pay the $402 in fees required to file a civil

action in this court. That order specified that failure to comply would result in dismissal of this

action. Plaintiff has not filed a prisoner authorization for this court or paid the fees. Accordingly,

the Court dismisses this action without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    July 26, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge
